DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1 – 20 have been examined in this application. This communication is the first action on the merits.
The filing date of the above referenced application is October 04, 2019.  Examination will be conducted in consideration of the priority date as being October 04, 2019.  The Information Disclosure Statement filed on October 04, 2019 has been considered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 is directed to an abstract idea, Methods of Organizing Human Activity (e.g. concepts relating to tracking or organizing information). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim does recite additional elements a communications module communicable with an external network; a memory; and a processor coupled to the communications module and the memory, the processor being configured to: receive, from a client device, a request to obtain a rating for a user based on medical information associated with the user; receive, via a user interface on the client device, input of identifying information for medication associated with the user;.. receive, from the database, results of the database query, the results including multiple possible values for at least one of the data parameters; Moreover, the present specification supports that the additional elements of the processor, user interface and client device are merely generic computers that apply the abstract idea ([0038-0041). Therefore, these additional elements are not sufficient to amount to significantly more than the judicial exception because the additional 
Under Step 2B, the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. The claim as a whole is directed to obtaining rating for a user based on medical information. With respect to the obtaining step, it is mere instructions to apply the exception and mere extra solution activity. In view of the specification, the claimed “receive, from a client device, a request to obtain a rating for a user based on medical information associated with the user” [0033-0037 and 0047], which constitutes merely using the client device to obtain and display the medical information from website as an example. The determination that merely gathering medical information and displaying it on a client device is mere instructions to apply and extra solution activity is supported by Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015), which found the use of software to tailor information and provide it to the user on a generic computer was mere instructions to apply. Therefore, obtaining and presenting medical information is mere insignificant extra-solution activity, as supported by the MPEP 2106.05(g), See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). Mere instruction to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-9 are dependent from Claim 1, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 2-9 also do not 
Claim 10 and 20 does mention an additional element of “configured to perform optical character recognition based on user inputted image data to obtain a unique identifier associated with the medication.”. However, the claim is using the image analysis technology and applying it to the abstract idea. 
Independent process Claim 11 is directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not necessary where multiple claims are “substantially similar and linked to the same abstract idea.” In this case, Claim 12 is substantially similar to system Claim 1. 
Claims 12-19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 12-19 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c).
Therefore, Claims 1-20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. Therefore, claims 1-20 are not patent eligible.
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Reiner et al. (US 2014/0324469 A1) in view of Patel et al. (US 2012/0179481 A1) in view of Lu et al. (US 2019/0198142 A1). Hereinafter referred to as Reiner, Patel and Lu respectively. 
With respect to claim 1, Reiner teaches A computing system, comprising: a communications module communicable with an external network (Reiner, [0062-0063] teaches the program 110 that runs the system 100 may include a plurality of modules that perform sub-operations of an operation, or may be part of a single module of a larger program 110 that provides the operation….106 may be adapted to access and/or execute a plurality of programs 110 that correspond to a plurality of operations. Operations rendered by the program 110 may include, for example, supporting the user interface, providing communication capabilities, performing data mining functions, performing e-mail operations, and/or performing other operations.)
a memory (Reiner, [0068] teaches the processor 121 may be a general data processing unit and may include a data processing unit with large resources (i.e., high processing capabilities and a large memory for storing large amounts of data));
and a processor coupled to the communications module and the memory, the processor being configured to (Reiner, [0062-0063], [0068] ): 
generate a database query for retrieving a first data set associated with the identified medication, the first data set containing one or more data parameters that are determined based on a type of the requested rating ((Reiner, [0117] teaches automated data mining techniques (e.g., natural language processing) to extract individual data elements, which can be combined with artificial intelligence techniques (e.g., neural networks) for data classification and determination of relevance (i.e., association relationships between two or more data elements). If we were to take the example of a chest CT exam ordered for evaluation of chronic cough; these computer algorithms run by the program 110, could identify the specific clinical data elements contained within the patient database 113 which would have potential relevance to the exam, anatomy, and symptom of record. These could include chest-related physical exam findings (e.g., lung auscultation), prior surgical history or procedures (e.g., bronchoscopy), pre-existing medical diseases (e.g., emphysema), family history (e.g., cancer), social history (e.g., smoking history), genetic disease predisposition (e.g., lung cancer), laboratory data (e.g., sputum analysis, white blood cell count), and pharmacology (e.g., heart/lung medications). The goal is to create an efficient and accurate methodology of automating data extraction using the program 110, from available patient-specific data sources, while the properly classifying the appropriate data category each data element belongs in, along with identifying "association relationships" between individual data elements, using the program 110., [0154] further teaches the program 110 selects a presentation format which displays an annotated chronologic timeline showing the important milestones for each of the individual medications of interest (see FIG. 2). These "milestones" include dates in which a medication was begun, terminated, or altered (i.e., dose modification). If Dr. Lewis selects the option to display "additional clinical data", he will be presented by the program 110 with a number of "associated" clinical data elements, which have been determined to have association relationships with the individual medications.); 
transmit the database query to a database storing data associated with a plurality of different medications (Reiner, [0117], [0154]); 
receive, from the database, results of the database query, the results including multiple possible values for at least one of the data parameters (Reiner, [0098] teaches As previously stated, the selection of Primary Data Categories can be done using either manual or automated methods. Automated Primary Data Category selection by the program 110 is largely context and user-specific, and takes advantage of the fact that data retrieval and analysis by the program 110 is largely predictable based upon the task being performed (i.e., context), profile of the end-user, and historical usage (i.e., predictive analytics). This illustrates an important component of the present invention, which is the direct integration into the program 110 of electronic data tracking tools to monitor and analyze the various ways data is accessed, viewed, and acted upon, and using statistical methods and artificial intelligence techniques to identify similarities for predicting future use., [0117], [0154]); 
However, Reiner does not teach
receive, via a user interface on the client device, input of identifying information for medication associated with the user ;
Patel does teach
receive, via a user interface on the client device, input of identifying information for medication associated with the user (Patel, [0072] teaches In some examples, where patient specific data is not necessary for the analysis, just the scores and the number of patients at each score can be supplied to the analysis module. In other examples, where not all patient profile data is necessary, sufficient data to associate the scores with a patient can (e.g. using a patient identifier) can be sent to the analysis module. The analysis module 730 can then index the patient profiles from lowest cost to highest cost and can group them into groups based on cost by placing the highest cost patients in Group 1 and the next highest cost patients in Group 2 etc. Also, the patient profiles can be grouped according to medical plan for comparing the cost for each medical plan., [0088] further teaches When the physician 940 enters a prescription for the patient 964, the electronic prescription system can provide the patient data and the prescription data to the medical data management system 920, which can determine recommended changes to the prescription based on a behavior prediction score and based on prescription score for potential prescriptions. The medical data management system 920 can provide the recommendation to the electronic prescription system for presentation to the physician 940 prior to the physician 940 finalizing the prescription.);
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a systems and methods for a patient-specific referenceable database which can record and track medical data as taught by Reiner and implement techniques for determining a recommended prescription for a patient to increase a likelihood of adherence of the patient to the prescription as taught by Patel to provide a method and system for drug related data that can be obtained and stored by the medical data management system 920 from a medicine database 968 and/or from the pharmacy 952 (Patel, [0084]), since there exist some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention, one of ordinary skill in the art would have recognized that the results of the combination were predictable. Both relate to the ability to dynamically obtain medical information from a database with the motivation to price medical coverage in a medical plan for a disease, it can be useful to compare the cost and/or risk of patients with the disease to patient profiles of one or more patient populations having a different medical condition (e.g. one population having hypertension, one population having asthma, etc.) (Patel, [0074]).

However, Reiner in view of Patel does not teach 
receive, from a client device, a request to obtain a rating for a user based on medical information associated with the user;
generate a medication profile for the user based on the received results, the medication profile defining probabilities associated with possible values for the at least one data parameter of the results; 
obtain the requested rating based on the medication profile for the user.
Lu does teach
receive, from a client device, a request to obtain a rating for a user based on medical information associated with the user (Lu, [0029] teaches Computing device 110 may be a laptop computer, a notebook, a tablet computer, a netbook computer, a personal computer (PC), a desktop computer, a personal digital assistant (PDA), a rotary phone, a touchtone phone, a smart phone, a mobile phone, a virtual device, a thin client, or any other electronic device or computing system capable of receiving and sending data to and from other computing devices. While computing device 110 is shown as a single device, in other embodiments, computing device 110 may be comprised of a cluster or plurality of computing devices, working together or working separately. Computing device 110 is described in more detail with reference to FIG. 3, [0048]);
generate a medication profile for the user based on the received results, the medication profile defining probabilities associated with possible values for the at least one data parameter of the results (Lu, [0003] teaches a computer program product, and a computer system for medication decision support with regard to patient side effects. A computer generates a patient profile and one or more medication profiles. The computer calculates a risk score for the patient’s medication regimen and determines whether the risk score exceeds a threshold value. Based on determining that the calculated risk score exceeds the threshold value, the computer modifies the patient medication regimen and re-calculates the medication regimen risk scores until the computer determines that the risk score does not exceed the threshold value.); 
obtain the requested rating based on the medication profile for the user (Lu, [0048] Medication decision support program 142 calculates conflict score(s) for the patient's medication regimen (step 206). In the example embodiment, the conflict score is generated based on the patient profile (health conditions, health condition severity), the medication profile (medication side effects), and a risk that the medication side effects will aggravate a patient health condition. More specifically, the conflict score is based on first determining a risk score that denotes a chance that a medication side effect will adversely affect a patient health condition, which is then weighted based on the severity score associated with the particular patient health condition affected by the side effect, as determined above. In the example embodiment, the risk score is first calculated based on analyzing the health conditions detailed by a patient profile and the side effects detailed by the medication profiles of the medication regimen taken by the patient. In the present invention, the risk score is assigned per health condition and side effect combination and may be assessed retroactively for the current medication regimen of a patient or can be used proactively for assessment of future or proposed medication regimens of the patient.).

It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a systems and methods for drug related data that can be obtained and stored by the medical data management system from a medicine database and/or from the pharmacy as taught by Reiner in view of Patel and implement a method for providing medication decision support as taught by Lu to provide a method and system for generating a patient profile detailing one or more health conditions corresponding to a patient and a medication profile detailing one or more side effects corresponding to one or more medications taken by the patient. (Lu, [0004]), since there exist some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention, one of ordinary skill in the art would have recognized that the results of the combination were predictable. Both relate to the ability to dynamically obtain medical information from a database with the motivation to ascertain the relationship between potential side effects of a particular medication set and a patient's medical, physical, mental, and psychological conditions. (Lu, [0002]).
With respect to claim 2, Reiner in view of Patel in view of Lu teaches the invention as stated in claim 1. Reiner further teaches wherein the one or more data parameters include a medical condition parameter identifying possible medical conditions associated with the identified medication (Reiner, [0084] teaches the Major and Primary Data categories, the end-user has the option for specifying individual sub-categories under the History and Physical (H & P) data: 1) Physical exam; 2) Present illness; 3) Social history; 4) Family history; 5) Occupational history; 6) Environmental history; 7) Medications; 8) Allergies; and 9) Surgeries and procedures. In addition, secondary data categories can be chosen, which include: 1) Pictorial data; 2) Report data; 3) Safety data; 4) Technical data; 5) Administrative data; 6) Quality data; 7) Procedural data; and 8) Medication data.).

With respect to claim 3, Reiner in view of Patel in view of Lu teaches the invention as stated in claim 1. Reiner further teaches wherein the processor is further configured to, after retrieving possible values for the medical condition parameter: provide, to the client device, the possible medical conditions associated with the identified medication (Reiner, [0161] teaches By selecting the option to superimpose all data onto one presentation format, in one embodiment, the program 110 presents Dr. Lewis with a single graphical display which chronologically shows what laboratory values fall outside of the expected range, the dates of these outliers, and the corresponding medication at those times. An alternative display format option provided by the program 110, is to review these outliers on a medication-specific basis, which provides the reviewer with a chronologic snapshot of an individual medication, along with associated data outliers. Dr. Lewis selects this option for one of the drugs which he notices is associated with abnormally elevated liver enzyme measures (see FIG. 5). On review of the graphical display, Dr. Lewis notices that the abnormally elevated liver enzymes closely correspond to the start and stop dates of one specific medication (medication D), and returned to normal levels shortly after that medication discontinuation. This specific antihypertensive drug belongs to the same class of medications as the new medication being described, and as a result, concerns Dr. Lewis for the possibility of this newly prescribed medication potentially causing hepatic dysfunction and elevated liver enzyme measures. Rather than filling the prescription as ordered, Dr. Lewis attempts to contact the prescribing physician and recommend an alternative medication which belongs to another anti-hypertensive class and would have a higher safety profile.);
and  17TD Ref.: 19129-DCI Rowand Ref.: 337-O155USP1 receive, from the client device, input of user selection of a first medical condition from among the possible medical conditions (Reiner, [0024] teaches the method includes utilizing data triggers, using said processor, to search, characterize, and select priority or actionable data for inclusion in said database; wherein said data triggers include at least one of clinical significance, follow-up recommendations, quality assurance events, temporal change, medical or surgical intervention, critical results communication, medical referral or consultation, hospitalization or medical transfer, new or altered medical diagnosis, new or altered medical treatment, or a custom data trigger predetermined by an institutional or individual service provider.).

With respect to claim 4, Reiner in view of Patel in view of Lu teaches the invention as stated in claim 1. However, Reiner in view of Lu does not teach wherein the medication profile includes, for each of at least one of the possible medical conditions, a prevalence score indicating a prevalence of the medical condition. 
Lu does teach wherein the medication profile includes, for each of at least one of the possible medical conditions, a prevalence score indicating a prevalence of the medical condition (Lu, [0003]).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a systems and methods for drug related data that can be obtained and stored by the medical data management system from a medicine database and/or from the pharmacy as taught by Reiner in view of Patel and implement a method for providing medication decision support as taught by Lu to to execute the motivation as mentioned in claim 1.
With respect to claim 5, Reiner in view of Patel in view of Lu teaches the invention as stated in claim 1.However, Reiner does not further teaches wherein the one or more data parameters include a mortality rate parameter identifying possible mortality rates associated with the identified medication.
Patel does teach
wherein the one or more data parameters include a mortality rate parameter identifying possible mortality rates associated with the identified medication (Patel, [0071] teaches A risk modifier for each of the patient profiles is determined at 717 using a risk modifier algorithm, e.g. Modifier Algorithm B. The adherence score for each of the patient profiles is modified using each of the respective risk modifiers for each of the patient profiles into a risk score indicating the likelihood of a serious condition related to the disease (e.g. morbidity /mortality risk). The analysis module 730 can then index the patient profiles from lowest risk to highest risk and can group them into groups based on risk by placing the highest risk patients in Group 1 and the next highest risk patients in Group 2 etc. The analysis module can also group them according to another attribute such as medical plan to compare the risk of non-adherence for a particular disease between medical plans.).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a systems and methods for a patient-specific referenceable database which can record and track medical data as taught by Reiner and implement techniques for determining a recommended prescription for a patient to increase a likelihood of adherence of the patient to the prescription as taught by Patel to execute the motivation as mentioned in claim 1.
With respect to claim 6, Reiner in view of Patel in view of Lu teaches the invention as stated in claim 1.However, Reiner does not teach wherein obtaining the requested rating comprises determining that the user is eligible for insurance coverage.
Patel does teach
wherein obtaining the requested rating comprises determining that the user is eligible for insurance coverage (Patel, [0003] teaches systems and techniques for determining a recommended prescription for a patient to increase a likelihood of adherence of the patient to the prescription. For example in one aspect, potential prescriptions can be scored based on likelihood of each particular prescription to affect adherence. Also, an adherence score can be obtained for a patient profile for the patient. In some examples, the adherence score can be modified for a particular application. An illness to be treated or a proposed prescription from a medical professional can be received for the patient. Based on prescription scores of potential prescriptions for treating the illness and based on the patient adherence score, a recommended prescription can be determined that is tailored to the patient., [0074] teaches The analysis module 730 then indexes the patient profiles into an index 739 from lowest to highest. The patient profiles are then grouped based on medical condition such as patient profiles having the disease being evaluated in Group 1, patient profiles in a population having another condition in Group 2, patient profiles in a population having a third condition in Group 3 etc. An overall score for each of the different disease groups can be calculated (e.g. median or mean score etc.) and compared. In this manner, the cost-risk score of providing insurance coverage for the disease can be ranked against the cost and risk of providing insurance coverage for other diseases. Ranking the cost and risk of covering a particular disease can help in setting effective and competitive insurance premiums. In like manner, the overall cost-risk score of an existing medical plan can be benchmarked against other existing medical plans to determine if, for example, premiums need to be adjusted.).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a systems and methods for a patient-specific referenceable database which can record and track medical data as taught by Reiner and implement techniques for determining a recommended prescription for a patient to increase a likelihood of adherence of the patient to the prescription as taught by Patel to execute the motivation as mentioned in claim 1.

With respect to claim 7, Reiner in view of Patel in view of Lu teaches the invention as stated in claim 6. However, Reiner does not teach wherein obtaining the requested rating comprises determining an insurance premium for the user .
Patel does teach 
wherein obtaining the requested rating comprises determining an insurance premium for the user (Patel, [0074]).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a systems and methods for a patient-specific referenceable database which can record and track medical data as taught by Reiner and implement techniques for determining a recommended prescription for a patient to increase a likelihood of adherence of the patient to the prescription as taught by Patel to execute the motivation as mentioned in claim 1.

With respect to claim 8, Reiner in view of Patel in view of Lu teaches the invention as stated in claim 1. However, Reiner does not teach wherein the processor is further configured to transmit, to a server, a request to obtain medication information for the user (Patel, [0052] further teaches According to some therapy rules, if a drug is requested, the patient may need to try and fail (e.g. have adverse side effects, show ineffectiveness of drug etc.) another drug first before the requested drug is granted access. If only the requested drug is desired, a higher co-pay is assessed to the patient. Both prior authorization requirements and step therapy rules can drive patient behavior such as which drugs they buy and a patient's adherence to a drug prescription.).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a systems and methods for a patient-specific referenceable database which can record and track medical data as taught by Reiner and implement techniques for determining a recommended prescription for a patient to increase a likelihood of adherence of the patient to the prescription as taught by Patel to execute the motivation as mentioned in claim 1.
With respect to claim 11,
The examiner notes that the claim reads as follows:
A processor-implemented method, comprising: receiving, from a client device, a request to obtain a rating for a user based on medical information associated with the user;  18TD Ref.: 19129-DCI Rowand Ref.: 337-O155USP1 
receiving, via a user interface on the client device, input of identifying information for medication associated with the user; 
generating a database query for retrieving a first data set associated with the identified medication, the first data set containing one or more data parameters that are determined based on a type of the requested rating; 
transmitting the database query to a database storing data associated with a plurality of different medications; 
receiving, from the database, results of the database query, the results including multiple possible values for at least one of the data parameters; 
generating a medication profile for the user based on the received results, the medication profile defining probabilities associated with possible values for the at least one data parameter of the results; 
obtaining the requested rating based on the medication profile for the user.
Claim 11 is directed to the device which is implied by the method of claim 1, and therefore rejected on the same rational as claim 1. 
With respect to claim 12, Claim 12 is directed to the device which is implied by the method of claim 2, and therefore rejected on the same rational as claim 2. 
With respect to claim 13, Claim 15 is directed to the device which is implied by the method of claim 3, and therefore rejected on the same rational as claim 3. 
With respect to claim 14, Claim 14 is directed to the device which is implied by the method of claim 4, and therefore rejected on the same rational as claim 4.
With respect to claim 15, Claim 15 is directed to the device which is implied by the method of claim 5, and therefore rejected on the same rational as claim 5.
With respect to claim 16, Claim 16 is directed to the device which is implied by the method of claim 6, and therefore rejected on the same rational as claim 6.
With respect to claim 17, Claim 17 is directed to the device which is implied by the method of claim 7, and therefore rejected on the same rational as claim 7.
With respect to claim 18, Claim 18 is directed to the device which is implied by the method of claim 8, and therefore rejected on the same rational as claim 8.

Claims 9-10, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reiner  in view of Patel in view of Lu in further view of Whitaker et al. (US 10860689 B1). Hereinafter referred to as Reiner, Patel, Lu and Whitaker respectively. 
With respect to claim 9, Reiner in view of Patel in view of Lu teaches the invention as stated in claim 1. However, Reiner in view of Patel in view of Lu does not teach wherein the user interface allows input of image data containing identifying information for the medication associated with the user.
Whitaker does teach 
wherein the user interface allows input of image data containing identifying information for the medication associated with the user (Whitaker, FIG. 2).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a method and system for generating a patient profile detailing one or more health conditions corresponding to a patient and a medication profile detailing one or more side effects corresponding to one or more medications taken by the patient as taught by Reiner in view of Patel in view of Lu and implement a method for method may include receiving at a server, an electronic message originating from an electronic device of a user, the electronic message comprising a digital image of medication information as taught by Whitaker to provide a method and system for a set of visual identifiers depicted in the digital image of medication information, the visual identifiers encoding information regarding a person (Whitaker, c.1 l.32-44), since there exist some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention, one of ordinary skill in the art would have recognized that the results of the combination were predictable. Both relate to the ability to dynamically obtain medical information from a database with the motivation to an OCR technique on a barcode that may be depicted in the digital image(s), where the output of the OCR technique may indicate certain details associated with the prescription (e.g., prescription number, patient information, etc.) (Whitaker, c. 9 l.13-27).
With respect to claim 10, Reiner in view of Patel in view of Lu in further view of Whitaker teaches the invention as stated in claim 9. However, Reiner in view of Patel in view of Lu does not teach wherein the processor is further configured to perform optical character recognition based on user inputted image data to obtain a unique identifier associated with the medication.
Whitaker does teach
wherein the processor is further configured to perform optical character recognition based on user inputted image data to obtain a unique identifier associated with the medication (Whitaker, FIG. 2, c. 9 l.13-27 teaches In particular, the server 304 may determine or identify details or information associated with the prescription depicted in the digital image(s) and/or information transmitted to the server 304 in operation 314 such as without limitation a prescription number, patient information (e.g., name, address, phone number, birthdate, etc.). In determining or identifying the details or information, the server 304 may perform one or more optical character recognition (OCR) techniques. In one implementation, the server 304 may perform an OCR technique on a barcode that may be depicted in the digital image(s), where the output of the OCR technique may indicate certain details associated with the prescription (e.g., prescription number, patient information, etc.).).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a method and system for generating a patient profile detailing one or more health conditions corresponding to a patient and a medication profile detailing one or more side effects corresponding to one or more medications taken by the patient as taught by Reiner in view of Patel in view of Lu and implement a method for method may include receiving at a server, an electronic message originating from an electronic device of a user, the electronic message comprising a digital image of medication information as taught by Whitaker to execute the motivation as mentioned in claim 1.
With respect to claim 19, Claim 19 is directed to the device which is implied by the method of claim 9, and therefore rejected on the same rational as claim 9.
With respect to claim 20, Claim 20 is directed to the device which is implied by the method of claim 10, and therefore rejected on the same rational as claim 10.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID ESTEBAN BERROA whose telephone number is (571)270-3487.  The examiner can normally be reached on MON-FRI @ 10:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID ESTEBAN BERROA/Examiner, Art Unit 3697                
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697